Title: To John Adams from Samuel Miller, 6 May 1811
From: Miller, Samuel
To: Adams, John



Honoured & dear Sir,
New-York, May 6, 1811.

Your kind favour, of April 12th. & 13th. as well as the Copy of Mr Hancock’s Sermon, sent by a preceding Mail, reached me in safety. An absence of several days from the City, together with an unusual pressure of professional avocations since my return, have prevented my making this acknowledgment at an earlier period.
I feel myself much honoured by this testimony of kind and respectful remembrance, by one of the most illustrious Ornaments of my Country—whom my Father early taught me to venerate—and towards whom I have long been in the habit of cherishing the most profound filial respect. For a communication as highly gratifying, as it was entirely unexpected, be pleased to accept of my grateful acknowledgments.
I had never seen Mr. Hancock’s Sermon before. The perusal of it afforded me not a little pleasure. It is a truly respectable discourse in itself; & the peculiar interest which I felt in some of the information which it conveyed, rendered it more than usually acceptable.—
I am sorry that it is not in my power to furnish You with the date of my ancestor’s marriage to Miss Bass? His name was John Miller. He migrated from Scotland to Boston in the year 1710. He had two children, John & Joseph. Of these my Father (John) was the Elder. He was born Decr. 24 (O. S.) 1722. so that the marriage in question probably took place toward the close of the year 1721, or beginning of 1722. The greater part of my Father’s papers are lodged in Philadelphia. Being about to visit that city, I hope to have an opportunity of examining them next week. If this expected examination should enable me to answer your query more precisely, it will give me much pleasure.—
The condescension which You manifest in taking notice of my connection with the Bass family, emboldens me to ask, whether you do not yourself bear some relation to that family—and if so, what that relation is? My Father often spoke of such a relation; & in the course of an interview which two of my Brothers had the honour of enjoying with you, in Philadelphia, about the year 1790, you alluded to the circumstance. As I had not lived at home for some time before that event;—as my Father died soon afterwards;—& as his papers have almost ever since been distantly separated from me, my information on this point is confused and unsatisfactory.—
I have the honour to be, Sir, with the / highest respect, your obliged & obedient / servant
Saml: Miller.